IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 38796

STATE OF IDAHO,                                  )      2011 Unpublished Opinion No. 709
                                                 )
       Plaintiff-Respondent,                     )      Filed: November 21, 2011
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
TREVOR JAMES DUNCAN,                             )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Order relinquishing jurisdiction and unified seven-year sentence with three-year
       determinate term for injury to a child, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Elizabeth Ann Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Trevor James Duncan pled guilty to injury to a child, Idaho Code § 18-1501(1). The
district court withheld judgment and placed Duncan on supervised probation for four years.
Subsequently, Duncan admitted to violating several terms of the probation, and the district court
consequently revoked probation and the withheld judgment, imposed a unified seven-year
sentence with a three-year determinate term, and retained jurisdiction. Following the period of
retained jurisdiction, the district court relinquished jurisdiction. On appeal, Duncan asserts that
the district court abused its discretion when it relinquished jurisdiction and by imposing an
excessive sentence.




                                                1
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Duncan
has failed to show that the district court abused its discretion, and we therefore affirm the order
relinquishing jurisdiction.
       Duncan also contends that the unified sentence is excessive and constitutes an abuse of
discretion. Sentences are reviewed for an abuse of discretion. Our appellate standard of review
and the factors to be considered when evaluating the reasonableness of a sentence are well-
established. State v. Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115
Idaho 776, 769 P.2d 1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct.
App. 1982); State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the
length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722,
726, 170 P.3d 387, 391 (2007). Applying these standards and having reviewed the record in this
case, we cannot say that the district court imposed an excessive sentence.
       The order of the district court relinquishing jurisdiction and Duncan’s sentence are
affirmed.




                                                2